Exhibit 10.3

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETED
ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.

 

EXECUTION VERSION

 

AMENDMENT NO. 1 TO LIMITED LIABILITY COMPANY AGREEMENT OF

CONA SERVICES LLC

 

This AMENDMENT NO. 1 TO LIMITED LIABILITY COMPANY AGREEMENT OF CONA SERVICES LLC
(this “Amendment”), is entered into this 6th day of April, 2016 by each Person
listed on the signature page hereto (individually, a “Party” and collectively,
the “Parties”) and made effective as of April 2, 2016.  

BACKGROUND

 

The Parties are parties to that certain Limited Liability Company Agreement of
CONA Services LLC (the “Company”), dated as of January 27, 2016 (the “LLC
Agreement”).

 

The Company is entering into an asset purchase agreement with Coca-Cola
Refreshments USA, Inc., dated as of the date hereof (the
“Asset Purchase Agreement”), under the terms of which the Company will deliver
the CCR Note.

 

The Parties have agreed to amend the LLC Agreement to provide that the Company
will [***], and to make the other changes to the LLC Agreement set forth below.

 

All capitalized terms used but not defined in this Amendment have the meanings
given to such terms in the LLC Agreement.

 

In consideration of the premises and the mutual covenants contained in this
Amendment, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the LLC Agreement is amended as
follows:

 

1.[***].  Section 3.2(c) of the LLC Agreement is hereby deleted and replaced in
its entirety with the following:

 

(c)[***].

 

2.[***].  A new sentence is hereby added to the end of Section 6.2(g) of the LLC
Agreement as follows:

 

Notwithstanding the foregoing, the Director designated by [***].

 

3.Dissolution.  Section 10.1(a) of the LLC Agreement is hereby deleted and
replaced in its entirety with the following:

 

(a)the affirmative approval of all of the Directors [***].

 

4.Transfers of Territory by CCR to Certain Third Parties.  A new Section 11.5 is
hereby added to the LLC Agreement as follows:

 

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------

11.5Transfers of Territory by CCR to Certain Third Parties.  If, pursuant to any
transaction occurring after the effective date of the CONA Purchase Agreement,
CCR grants to any major bottler of Coca-Cola products [***], or any new entrant
that will become a major bottler of Coca-Cola products, that operates within
North America (other than any Member) rights to (i) manufacture, produce and
package, or (ii) market, promote, distribute and sell Coca-Cola products, CCR
shall require such bottler or new entrant, as applicable, to implement in such
bottler’s operations the CokeOne North America (CONA) information technology
platform and enter into a Master Services Agreement with CONA on terms
consistent with the provisions of Section 11.4 and will require that the
transferee become a Member.  [***].

 

5.[***].  A new Section 11.6 is hereby added to the LLC Agreement as follows:

 

11.6[***].

 

6.No Other Modifications.  Except as expressly set forth in this Amendment, the
LLC Agreement shall remain in full force and effect with no further
modifications.

 

7.Entire Agreement. This Amendment embodies the complete agreement and
understanding among the Parties with respect to the subject matter hereof, and
supersedes and preempts any prior understandings, agreements or representations
by or among the Parties, written or oral, that may have related to the subject
matter hereof in any way.

8.Counterparts. This Amendment may be executed simultaneously in two (2) or more
separate counterparts, any one (1) of which need not contain the signatures of
more than one party, but each of which shall be an original and all of which
together shall constitute one and the same agreement binding on all the parties
hereto.

9.Applicable Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without giving effect to any
choice of law or conflict of law rules or provisions (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Delaware.  Any dispute relating
hereto shall be heard in the state or federal courts of Delaware, and the
parties agree to jurisdiction and venue therein.

 

 

[signature pages follow]

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned have executed or caused to be executed this
Amendment No. 1 to the Limited Liability Company Agreement of CONA Services LLC
as of the date first written above.

 

 

THE COCA-COLA COMPANY

 

 

 

 

 

 

 

 

 

By:

 

/s/ J. Alexander M. Douglas, Jr

 

 

Name:

 

J. Alexander M. Douglas, Jr.

 

 

Title:

 

President, Coca-Cola North America

 

 

COCA-COLA REFRESHMENTS USA, INC.

 

 

 

 

 

 

 

 

 

By:

 

/s/ Paul Mulligan

 

 

Name:

 

Paul Mulligan

 

 

Title:

 

President

 

 

COCA-COLA BOTTLING COMPANY UNITED, INC.

 

 

 

 

 

 

 

 

 

By:

 

/s/ M. Williams Goodwyn, Jr.

 

 

Name:

 

M. Williams Goodwyn, Jr.

 

 

Title:

 

Vice Chairman and Secretary

 

 

COCA-COLA BOTTLING COMPANY UNITED, INC.

 

 

 

 

 

 

 

 

 

By:

 

/s/ James E. Harris

 

 

Name:

 

James E. Harris

 

 

Title:

 

Executive Vice President, Business Transformation

 

 




[Signature Page to Amendment No. 1 to Limited Liability Company Agreement]

--------------------------------------------------------------------------------



SWIRE PACIFIC HOLDINGS INC. D/B/A SWIRE COCA-COLA USA

 

 

 

 

 

 

 

 

 

By:

 

/s/ Jack Pelo

 

 

Name:

 

Jack Pelo

 

 

Title:

 

Vice President

 

 

COCA-COLA BEVERAGES FLORIDA, LLC

 

 

 

 

 

 

 

 

 

By:

 

/s/ Thomas N. Benford

 

 

Name:

 

Thomas N. Benford

 

 

Title:

 

Vice President

 

 

GREAT LAKES COCA-COLA DISTRIBUTION, L.L.C.

 

 

 

 

 

 

 

 

 

By:

 

/s/ Jeff Laschen

 

 

Name:

 

Jeff Laschen

 

 

Title:

 

Chief Executive Officer

 

[Signature Page to Amendment No. 1 to Limited Liability Company Agreement]